Title: From James Madison to Thomas Jefferson, 1 June 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. June 1. 1794
The Stamp Act was poisoned by the ingredient of the tax on transfers. The centinels of Stock uniting with the adversaries of the general plan formed a large majority. The carriage tax which only struck at the Constitution, has passed the H. of Reps. and will be a delicious morsel to the Senate. The attempt of this Branch to give the P. power to raise an army of 10,000, if he should please, was strangled more easily in the H. of R. than I had expected. This is the 3d or 4th. effort made in the course of the Session to get a powerful military establishment, under the pretext of public danger and under the auspices of the P.’s popularity. The bill for punishing certain crimes &c. including that of selling prizes has been unexpectedly called up at the last moment of the Session. It is pretended that our Citizens will arm under French Colors if not restrained. You will be at no loss for the real motive, especially as explained by the circumstances of the present crisis. The bill for complying with Fauchet’s application for a million of dollars, passed the H. of R. by a large majority. The Senate will certainly reject it. Col. M. is busy in preparing for his embarkation. He is puzzled as to the mode of getting to France. He leans towards an American vessel which is to sail from Baltimore for Amsterdam. A direct passage to F is scarcely to be had, and is incumbered with the risk of being captured & carried into England. It is not certain that Negro Cotton can be had here. German linnens of all sorts can. Nothing of Blake. Tomorrow is the day of adjournment as fixt by the vote of the two Houses; but it will probably not take place till the last of the week. We have had 8 or 10 days of wet weather from the N. E., which seems at length to be breaking up. Yrs. Affy.
Js. Madison Jr
